Title: To Thomas Jefferson from George Evans, 13 June 1806
From: Evans, George
To: Jefferson, Thomas


                        
                            Sir
                            
                            Phila. 13 June 1806—
                        
                        Immediately on receiving your favour of the 10th. inst. I proceeded to procure you the articles for which you
                            write. On enquiry I was informed that the English scale beams were not to be depended on for either strength or
                            correctness I have therefore engaged two of a Mr. Wheeler who has long been in the habit of making them, and knows the
                            proper sizes; he has them ready for painting, & says they will be in order to ship by the middle of next week. The
                            harness leather is ready. The bolting cloths I have myself. I have not yet discovered any suitable canvas, but expect it
                            may be had. There shall be no time lost in forwarding the articles to you. 
                  I am with profound respect Yours
                        
                            Geo. Evans
                            
                            For my father Oliver Evans
                        
                    